DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed December 14, 2021, claims 14-23 and 25-28 are pending in the application.  The applicant has cancelled claims 1-13 and 24.  The applicant has amended claims 14, 19, 20, and 25-28.

Allowable Subject Matter
3.	Claim 14 and claims 15-23 and 25-28, which depend from claim 14, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest an information system, as recited by the claims, comprising a haptic feedback presentation unit that presents a haptic feeling corresponding to electronic information, wherein the electronic information includes one of an amount of electronic money or a type of electronic money, and the haptic feeling includes haptic feedback based on a container, and the container includes coins of the amount of the electronic money.
Lerner (US 10,019,711 B1) discloses the presentation of haptic feedback corresponding to electronic information that includes an amount of electronic money or a type of electronic money, but Lerner does not disclose that the haptic feeling includes haptic feedback based on a container, and that the container includes coins of the amount of the electronic money.


Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/JOHN F MORTELL/Primary Examiner, Art Unit 2689